Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to test features within an integrated circuit.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“(a) entering an Exit1-DR state of the state machine in response to the Test Clock signal and the Test Mode Select signal; 
(b) moving the state machine from the Exit1-DR state to a Pause-DR state during a time that a Test Data In signal on the Test Data In terminal is in a first logic state, and not receiving Test Data In signals that indicate address signals; and 
(c) moving the state machine from the Exit1-DR state to the Pause-DR state during a time that the Test Data In signal is in a second logic state, and while in the Pause-DR state, receiving Test Data In signals that indicate address signals, and inputting the address signals to address circuitry in the integrated circuit.”
The prior arts of record (US Pub 2003/0226080 Moyer et al. as well as many other of the cited references listed in the IDS presented) teach an IC using various steps for the state machine to step through (see fig 3 of Moyer et al.). However the prior arts of record fail to teach the indication of address signals and the claimed specifics of the state machine as shown below: 
“(a) entering an Exit1-DR state of the state machine in response to the Test Clock signal and the Test Mode Select signal; 
(b) moving the state machine from the Exit1-DR state to a Pause-DR state during a time that a Test Data In signal on the Test Data In terminal is in a first logic state, and not receiving Test Data In signals that indicate address signals; and 
(c) moving the state machine from the Exit1-DR state to the Pause-DR state during a time that the Test Data In signal is in a second logic state, and while in the Pause-DR state, receiving Test Data In signals that indicate address signals, and inputting the address signals to address circuitry in the integrated circuit.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-15 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111